Title: Elizabeth Smith Shaw to Abigail Adams, 6 May 1784
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, John



My Dear Sister
Haverhill May 6th. 1784

I am glad to hear that my Cousins got home well. Poor Boys I believe that they had their Coats wet enough a Thursday, I was really sorry, but I hope they did not catch cold. The thoughts of seeing their Mamma, and Sister, kept their Spirits in motion I dare say.
Mr. Thaxter got here Tuesday noon. He looks very natural, and appears exceeding agreeable. I hope he will meet with Success. Mrs. West will board him, and provide him with a fine situation for an Office.
I really wish if you have not found your Gloves, that you would by the Post next week send me an exact discription of them. I have seen a pair at a neighbours that I am affraid are yours. She is a poor Woman, and might be ashamed to buy such a pair. She has not wore them yet, but has showed that she has a pair to Miss Sukey Remick. Miss Sukey told me they were as thick a pair as ever she saw, and has procured me a sight of them—as they were not my own, I could not possitively say whether they were yours or not. They are marked with open work just like mine, three stripes upon the back of the hand, round the Thumb, and a dimond in the Palm.
I really feel engaged to find out the truth if possible, if they should prove to be yours I doubt not but I have been greatly injured as well as you.

My Love to my Cousins, and believe me to be with sincerity Yours
E Shaw


PS Tell Tommy I have 6 Gosslins—the young Doves are well, and here-Sarepta is gone. The Cat is better, her Nose does not look so much like his Aunts as it did.

